Citation Nr: 1232876	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-31 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to extension of a temporary total rating based on a need for convalescence from August 1, 2009 to September 15, 2009.

2.  Entitlement to extension of a temporary total rating based on a need for convalescence from January 1, 2010 to April 28, 2010.

3.  Entitlement to extension of a temporary total rating based on a need for convalescence from September 1, 2010 to August 24, 2011.

4.  Entitlement to an increased schedular rating for service-connected right ankle disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1989 and from December 1995 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated September 2009 and July 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2012, the Veteran presented sworn testimony during a personal hearing in Louisville, Kentucky, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a March 2012 rating decision, the RO granted a temporary total evaluation from August 24, 2011 and continued a 30 percent schedular evaluation from March 1, 2012.  These evaluations were based upon evidence submitted by the Veteran indicating the aggravation of right ankle symptomatology including a letter from Dr. D.A.P. dated in February 2012 and a work excuse form signed by Dr. D.A.P. dated in February 2012.  Notably, the evidence submitted in conjunction with this determination has not been reviewed by the RO and there has consequently been no appeal developed for the Board's review.  Therefore, the propriety of the ratings assigned by the March 2012 rating decision is not currently before the Board and will not be reviewed herein.  The Board also notes that the Veteran has submitted information that he underwent surgery once again in March 2012 and desires a temporary total rating based on the need for convalescence.  This issue is referred to the agency of original jurisdiction for further action.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

In a July 2011 rating decision, the RO denied the Veteran's claim of entitlement to an increased disability rating for service-connected right ankle disability.  In a statement received later in July 2011, the Veteran expressed disagreement with the July 2011 rating decision.  A statement of the case (SOC) pertaining to that issue has yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the increased rating claim to the agency of original jurisdiction so that a SOC may be issued.

(The issue of entitlement to an increased rating for service-connected right ankle disability is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's service-connected right ankle disability necessitated continued convalescence from August 1, 2009 to September 15, 2009.

2.  The Veteran's service-connected right ankle disability necessitated continued convalescence from January 1, 2010 to April 28, 2010.

3.  The Veteran's service-connected right ankle disability necessitated continued convalescence from September 1, 2010 to December 1, 2010.

4.  The Veteran's service-connected right ankle disability did not require continued convalescence from December 1, 2010 to August 24, 2011.


CONCLUSIONS OF LAW

1.   Resolving reasonable doubt in the Veteran's favor, the assignment of a temporary total rating for convalescence from August 1, 2009 to September 15, 2009 is warranted.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the assignment of a temporary total rating for convalescence from January 1, 2010 to April 28, 2010 is warranted.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the assignment of a temporary total rating for convalescence from September 1, 2010 to December 1, 2010 is warranted.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2011).

4.  The assignment of a temporary total rating for convalescence is not warranted from December 1, 2010 to August 23, 2011.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision as to the claims decided herein has been accomplished.  Through notice letters dated in April 2009, August 2009, and December 2012, the RO notified the Veteran of the information and evidence needed to substantiate his claims.

The Board also finds that the April 2009, August 2009, and December 2012 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes VA and private treatment records, Social Security Administration (SSA) records, statements from the Veteran, and service records.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded VA examinations in November 2009, January 2010, and June 2011, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations relative to the right ankle are sufficient, as they are predicated on consideration of the private and VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the statements of the Veteran, and provide a rationale for the findings made, relying on and citing to the records reviewed, and they provide findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the right ankle issues has been met.  38 C.F.R. § 3.159(c)(4).

II. Analysis

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the day of the month following hospital discharge or outpatient release when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by case, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

Extensions of 1, 2, or 3 months beyond the initial 3 month period may be made under paragraph (a)(1), (2), or (3) as outlined above.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under paragraph (a) (2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b) (2).
a. Temporary total rating from August 1, 2009 to September 15, 2009.

The record reflects that the Veteran underwent a right ankle arthrotomy on January 7, 2009.  He was assigned a temporary total evaluation from January 7, 2009 to August 1, 2009.  He asserts that he is entitled to an extension of the temporary total rating for a period of convalescence dating through September 14, 2009.

Pursuant to 38 C.F.R. § 4.30(b)(2), extensions of 1 or more months up to 6 months beyond the initial 6 month period may be made under paragraph (a)(2) or (3) of 38 C.F.R. § 4.30.

VA treatment records dated in August 2009 demonstrate that the Veteran continued to experienced severe chronic ankle pain.  An August 2009 VA treatment record indicated that the Veteran "still uses a cane and complains of lateral ankle pain with ambulation."  It was further noted that he has healed wounds and improved dorsiflexion since his January surgery, however, his symptoms "now are located at the tip of his lateral malleolus where a sizable osteophyte is present."  A work excuse form from the Veteran's VA physician indicated that the Veteran may not return to work from August 27, 2009 to September 27, 2009.

Accordingly, the evidence of record tends to show that, although the Veteran saw an improvement in his right ankle disability in the months after his January 2009 surgery, he was not medically cleared to return to work through late September 2009.  Additionally, it appears that the Veteran's right ankle necessitated continued use of a cane in order to facilitate ambulation.  Resolving reasonable doubt in the Veteran's favor, entitlement to a temporary total rating based upon convalescence from August 1, 2009 to September 15, 2009 is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.30.

b. Temporary total rating from January 1, 2010 to April 28, 2010.

The record reflects that the Veteran underwent a right ankle exostectomy on September 15, 2009.  He was assigned a temporary total evaluation from September 15, 2009 to January 1, 2010.  He asserts that he is entitled to an extension of the temporary total rating for a period of convalescence dating through April 27, 2010.

As indicated above, pursuant to 38 C.F.R. § 4.30(b)(2), extensions of 1 or more months up to 6 months beyond the initial 6 month period may be made under paragraph (a)(2) or (3) of 38 C.F.R. § 4.30.

The Veteran was afforded a VA examination in January 2010 as to his service-connected right ankle disability.  The VA examiner noted the September 2009 surgery and indicated that the Veteran's right ankle symptoms were being treated with narcotic medication, bracing, and limitation of activity.  No functional testing was performed.  X-rays conducted in conjunction with the examination revealed "(1). A cartilage irregularity along the medial aspect of the talar dome with an associated subchondral cyst which has developed since prior to the September 29, 2008 exam; (2). Stable osteochondral defect involving the lateral aspect of the talar dome; (3). Thickening and increased signal in the anterior fibulotalar ligament suggest prior low grade injury; (4) Stable pin tract through the talar head from prior surgery; and (5). Anatomic variant of the flexor hallucis longus tendon, double tendon longus versus possible accessory muscle."  The examiner opined that the service-connected right ankle fracture status-post surgical repair would "impact the Veteran's ability to maintain gainful employment in a physical type occupation setting.  The Veteran would most likely be able to tolerate a sedentary occupation that did not require prolonged period of standing or walking."

In a statement dated in December 2009, the Veteran reported that he was still on leave from work and had been ordered not to return to work until after March 14, 2010.  He submitted a VA work release form signed by his physician which indicated that he could not work from December 14, 2009 to March 14, 2010.

In a statement dated in July 2010, the Veteran argued that between January 2010 and April 2010, he was still unable to walk due to his ankle locking up.  He stated that he had to wear a brace and was in severe pain.

VA treatment records dated in March 2010 indicated that the Veteran was ambulating with a brace and was "doing okay."  However, without the brace, he experienced a locking sensation.  The treating physician noted that the Veteran also experienced posterior discomfort at the Achilles insertion and was inclined to have a fusion of the right ankle.  The treating physician further stated that the Veteran "is still under the orthopedic surgeon's care here at the Louisville VAMC.  He will be re-evaluated in 90 days from today, March 4, 2010.  The [Veteran] still cannot work with the right ankle fracture that he has at this time."  A March 2010 VA examination as to another pending claim documented the Veteran's continued use of a cane and brace for ambulation since August 2009 due to continued locking of the right ankle.

A private medical evaluation dated in March 2010 indicated that the Veteran continued to have chronic right ankle problems and used a double upright brace, boot, and cane for ambulation and "is having a lot of trouble with that.  He also has locking sensations intermittently in the ankle."  Upon physical examination, the Veteran's treating physician noted that the Veteran "is tender in the area of the ankle joint and has some moderate restriction of the ankle motion.  He has mild limitation of subtalar motion.  He has no pain in the mid-foot or forefoot."  

Accordingly, the evidence of record establishes that the Veteran remained debilitated in the months following his September 2009 surgery.  Moreover, he was not medically cleared to return to work throughout the period under consideration.  The Veteran further maintained the use of a cane in combination with a right ankle brace in order to ambulate.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to a temporary total rating based upon convalescence from January 1, 2010 to April 28, 2010 is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.30.

c. Temporary total rating from September 1, 2010 to August 24, 2011.

The record reflects that the Veteran underwent a right ankle fusion on April 28, 2010.  He was assigned a temporary total evaluation from April 28, 2010 to September 1, 2010.  He asserts that he is entitled to an extension of the temporary total rating for a period of convalescence dating through August 23, 2011.

As indicated above, pursuant to 38 C.F.R. § 4.30(b)(2), extensions of 1 or more months up to 6 months beyond the initial 6 month period may be made under paragraph (a)(2) or (3) of 38 C.F.R. § 4.30.

The record contains a private work release form dated August 19, 2010 which indicates that the Veteran must remain out of work for two more months.  Private treatment records dated in September 2010 note that the Veteran is "still having some swelling and discomfort in the ankle.  He needs to walk with the boot, and he uses a cane."  A private work release form dated September 23, 2010 indicated that the Veteran could not return to work until November 1, 2010.  A computed tomography (CT) scan of the ankle performed later in September 2010 revealed:  "(1). No definite fracture seen, there is soft tissue swelling of the foot; (2). Mild osteoma of the small bones of the foot is noted."

Private treatment records dated November 9, 2010 indicate that the Veteran "is still having trouble with his ankle.  It is still painful."  A private work release form dated November 9, 2010 indicated that the Veteran could not work until December 9, 2010 "to evaluate ankle healing."  However, a private work release form dated November 30, 2010 indicated that the Veteran could return to work status from November 30, 2010 with no prolonged standing or walking.  In a separate private treatment note dated the same day, it was indicated that the Veteran required a rocker sole in order to ambulate on his right foot.

VA treatment records dated in December 2010 indicated that the Veteran walked with an altered gait and continued to require a rocker sole for his right foot.

A SSA disability determination decision dated in January 2011 indicated that the Veteran was disabled from January 5, 2009.

The Veteran was afforded a VA examination in June 2011 which indicated that the Veteran continues to have some ankle pain, tenderness, and moderate swelling.  "He experiences difficulty walking and standing.  He now wears a rocker shoe with an attached rigid metal brace and used a cane for walking."  Symptoms of swelling, giving way, stiffness, and weakness were noted by the examiner.  He also noted that while the Veteran previously experienced several episodes of locking per week, he had not experienced any such episodes since the April 2010 ankle fusion.  It was noted that the Veteran experienced flare-ups of right ankle symptoms that were relieved by getting off his feet and resting.  As to functional limitations, the examiner reported that the Veteran was unable to stand for more than a few minutes and unable to walk for more than a few yards.  The Veteran was noted to use a brace and cane intermittently, but frequently.  It was indicated that his gait was antalgic as a result of the Veteran angling his right foot outward when walking due to no flexibility in the ankle.  The examiner further noted that the Veteran retired in January 2011 due to his ankle condition.  The examiner stated that the right ankle disability caused significant occupational effects including decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength of the lower extremity, and pain.  The examiner indicated that although the Veteran experienced severe impairment exercising and playing sports, his right ankle disability resulted in no more than moderate functional impairment in the performance of chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  It was additionally indicated that the Veteran does not drive due to his ankle condition.

In a letter dated August 22, 2011, Dr. D.A.P. indicated that the Veteran's right ankle disability had developed nonunion.  The Veteran continues "to have pain with ambulation and standing due to non-union and is unable to work at this time."

The Board has reviewed the medical evidence of record and notes that private and VA treatment records indicate that the Veteran was consistently unable to work following his April 28, 2010 surgery through November 30, 2010.  The subsequent medical evidence shows that the Veteran's right ankle disability improved following surgery to the point where he was able to resume ambulation with intermittent use of a brace and cane.  Although he continued to experience significant right ankle symptomatology including pain, tenderness, swelling, and weakness, his ankle function was somewhat restored in that he was no longer restricted from work and was able to perform activities of daily living with primarily mild or moderate impact from his right ankle disability.  Private treatment records show that the Veteran's right ankle symptomatology eventually worsened during the period under consideration to the point where he again required surgery on August 24, 2011.

The Board recognizes that the Veteran's right ankle disability required further surgery in August 2011; however, the evidence of record demonstrates marked improvement of the right ankle prior to that time.  See, e.g., the VA examination report dated June 2011.  To the extent that the Veteran points to the January 2011 SSA disability determination decision to support an extended period of convalescence, the Board notes that VA is not bound by decisions of the SSA.  As indicated above, the medical evidence of record indicates that the Veteran was medically cleared to return to work as of November 30, 2011.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's period of convalescence following his right ankle fusion in April 2010 could reasonably be extended until November 30, 2010.  However, after that time, it appears clear that he was no longer in need of convalescence.  While he no doubt experienced continued symptoms, such problems were not due to the continued need to convalesce following the April 2010 surgery.  In other words, there no longer appeared to be surgical residuals for which convalescence was required.  What residual disability he had from December 1, 2010, were chronic problems contemplated by the schedular rating.

Accordingly, the Board finds that entitlement to a temporary total rating based upon convalescence is established from September 1, 2010 to December 1, 2010.  An extension of the period of convalescence from December 1, 2010 to August 24, 2011 is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.30.


ORDER

Continuation of a temporary total rating based on the need for convalescence for the service-connected right ankle disability from August 1, 2009 to September 15, 2009 is granted.

Continuation of a temporary total rating based on the need for convalescence for the service-connected right ankle disability from January 1, 2010 to April 28, 2010 is granted.

Continuation of a temporary total rating based on the need for convalescence for the service-connected right ankle disability from September 1, 2010 to December 1, 2010 is granted.

Entitlement to a continued temporary total rating based on the need for convalescence for the service-connected right ankle disability from December 1, 2010 to August 24, 2011 is denied.


REMAND

As described in the Introduction above, a July 2011 rating decision denied the Veteran's claim of entitlement to an increased disability rating for service-connected right ankle disability.  The Veteran has since expressed disagreement with assigned rating.

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the issue of entitlement to an increased rating for service-connected right ankle disability.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should issue a SOC pertaining to the issue of entitlement to an increased rating as to the service-connected right ankle disability.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


